EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT Each of the below listed subsidiaries is 100% directly owned by CSP Inc. except as otherwise indicated, and all are included in the consolidated financial statements. NAME OF SUBSIDIARY STATEOROTHERJURISDICTION OFINCORPORATION/ORGANIZATION CSP Inc. Securities Corp. 43 Manning Road Billerica, MA 01821-3901 Massachusetts CSP Inc. Foreign Sales Corp., Ltd. 43 Manning Road Billerica, MA 01821-3901 U.S. Virgin Islands Modcomp, Inc (1). 1500 South Powerline Road Deerfield Beach, FL 33442 Florida Modcomp has three subsidiaries operating in Europe
